Exhibit 10.112
 
STOCKHOLDERS AGREEMENT
OF
THE RUSS COMPANIES, INC.
Dated as of
December 23, 2008
 

 

 



--------------------------------------------------------------------------------



 



STOCKHOLDERS AGREEMENT
OF
THE RUSS COMPANIES, INC.
This STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into and shall be
effective as of December 23, 2008 (the “Effective Date”), by and among The Russ
Companies, Inc., a Delaware corporation (the “Company”), and those persons
listed on Schedule A hereto as stockholders, as such Schedule may be amended
from time to time (each a “Stockholder” and collectively, the “Stockholders”).
RECITALS
WHEREAS, on December 23, 2008, the Company has entered into that certain
Purchase Agreement (the “Purchase Agreement”) with Russ Berrie and Company, Inc.
(“RB”), pursuant to which RB has sold to the Company, and the Company has
acquired from RB, its Gift Business (as defined in the Purchase Agreement); and
WHEREAS, entering into this Agreement is a condition to closing the transactions
contemplated by the Purchase Agreement; and
WHEREAS, pursuant to the provisions of the Purchase Agreement, RB has been
issued 199 shares of the Common Stock, par value $.001 per share, of the Company
(the “Common Stock”), having such rights, preferences and privileges as set
forth in the Certificate and in this Agreement; and
WHEREAS, the Company has authorized 1,000 shares of Common Stock, 1000 shares of
which are issued and outstanding: 199 of such shares are owned by RB and 801 of
such shares of owned by Encore Investors II, Inc. (“EI”), all as set forth on
Schedule A attached hereto; and
WHEREAS, the Stockholders and the Company wish to make arrangements concerning
transfers of Company Capital Stock, the election of Directors, registration
rights and certain other matters relating to the operation and governance of the
Company.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINED TERMS
Section 1.1 Defined Terms. In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings set forth below. Capitalized
terms used but undefined herein shall have the meanings ascribed to them in the
Purchase Agreement.

 

 



--------------------------------------------------------------------------------



 



“Affiliate” means, with respect to a specified Person: (a) any Person that
directly or indirectly controls, is directly or indirectly controlled by, or is
directly or indirectly under common control with, such specified Person,
including for this purpose each Person that serves as a director or officer of
such specified Person. For purposes of this definition, (a) control” (including
“controlling,” “controlled by,” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall be construed as such term is
used in the rules promulgated under the Securities Act.
“Applicable Law” means, relative to any Person, any federal, state, local,
municipal, foreign, international, multinational or other constitution, law,
Order, ordinance, principle of common law, code, regulation, statute or treaty.
“Applicable Share Price” shall initially be $30,150.76, as adjusted for any
stock splits, stock dividends, recapitalizations of or any other changes to the
Common Stock, and as further adjusted upon the closing of any Dilutive
Transactions as provided in Section 5.3 below. All references herein to the
Applicable Share Price shall mean the Applicable Share Price as so adjusted.
“Appraised Value” shall mean, in respect of any share of Common Stock on any
date herein specified, the fair saleable value of such share of Common Stock
(determined without giving effect to the discount for (i) a minority interest,
(ii) a lack of voting power or (iii) any lack of liquidity of the Common Stock
or to the fact that the Company may have no class of equity registered under the
Exchange Act) as of the last day of most recent fiscal month to end within 60
days prior to such date specified, based on the value of the entire equity of
the Company, as determined by an investment banking firm selected as described
below, adjusted to reflect the aggregate consideration receivable by the Company
or the aggregate principal amount of indebtedness of the Company that would be
extinguished upon the issuance of any and all securities not outstanding but
deemed to be outstanding in the computation of Fully Diluted Outstanding shares
of Common Stock, divided by the number of Fully Diluted Outstanding shares of
Common Stock. The determination of the Appraised Value per share of Common Stock
shall be made by mutual agreement of the Company and RB, or in the absence of
such agreement, by an investment banking firm of nationally recognized standing
selected by the Company and acceptable to RB. If the investment banking firm
selected by the Company is not acceptable to RB and the Company and RB cannot
agree on a mutually acceptable investment banking firm, then RB and the Company
shall each choose one such investment banking firm and the respective chosen
firms shall agree on another investment banking firm which shall make the
determination. The Company shall retain, at its sole cost, such investment
banking firm(s) as may be necessary for the determination of Appraised Value.
“Business Day” means any day other than Saturday, Sunday, or any legal holiday
on which banks are required or permitted to be closed in the State of New York.

 

2



--------------------------------------------------------------------------------



 



“Certificate” means the Certificate of Incorporation of the Company, as filed
with the Secretary of State of the State of Delaware on July 3, 2008, as it may
hereafter be amended from time to time in accordance with the terms of this
Agreement and the DGCL.
“Change of Control” means, with respect to a Person, (i) the sale, lease,
exchange or other transfer (other than to a wholly-owned subsidiary of the
Person or to an existing stockholder thereof on the date hereof or an Affiliate
thereof) by the Person of all or substantially all of its assets to a single
purchaser or to a group of associated purchasers; (ii) the purchase of at least
a majority of the shares of voting Company Capital Stock, in the case of the
Company, and the equivalent thereof, in the case of a Person other than the
Company, pursuant to a tender offer or exchange offer (other than an offer by
the Person or any stockholder thereof on the date hereof or any Affiliate
thereof); (iii) a merger or consolidation pursuant to which the Person shall not
survive as an independent corporation and where existing stockholders thereof or
their Affiliates immediately prior to the consummation of such merger or
consolidation hold less than a majority of the voting stock of the surviving
company or (iv) the acquisition (including by means of a merger) by a single
purchaser or a group of associated purchasers (other than by an existing
stockholder of such Person on the date hereof or any Affiliate thereof) of
shares of voting Company Capital Stock, in the case of the Company, and the
equivalent thereof, in the case of a Person other than the Company, representing
at least a majority of the voting power of the then outstanding Company Capital
Stock, in the case of the Company, and the equivalent thereof, in the case of a
Person other than the Company, in one or a related series of transactions.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Common Stock” has the meaning set forth in the Recitals.
“Common Stockholders” shall mean those Stockholders owning Common Stock.
“Company Capital Stock” shall mean the Common Stock, Preferred Securities, any
Convertible Securities, or any other class of capital stock of the Company, in
each case whether owned on the date of this Agreement or acquired thereafter.
“Convertible Securities” shall mean any evidences of indebtedness, shares of
stock, warrants or other securities (including Preferred Securities, as
appropriate) which are directly or indirectly convertible into or exchangeable
for, or constitute or provide a right to acquire, with or without payment of
additional consideration in cash or property, additional shares of Common Stock,
either immediately or upon the occurrence of a specified date or a specified
event.
“Current Market Price” shall mean, in respect of any share of Common Stock on
any date herein specified, (a) the Appraised Value per share of Common Stock as
at such date, or (b) if there shall then be a public market for the Common
Stock, the average of the daily market prices for 30 consecutive Business Days
commencing 45 days before such date. The daily market price for each such
Business Day shall be (i) the last sale price on such day on the principal stock
exchange on which such Common Stock is then listed or admitted to trading,
(ii) if no sale takes place on such day on any such exchange, the average of the
last reported closing bid and asked prices on such day as officially quoted on
any such exchange, (iii) if the Common Stock is not then listed or admitted to
trading on any stock exchange, the average of the last reported closing bid and
asked prices on such day in the over-the-counter market, as furnished by the
National Association of Securities Dealers Automatic Quotation System or the
National Quotation Bureau, Inc., (iv) if neither such corporation at the time is
engaged in the business of reporting such prices, as furnished by any similar
firm then engaged in such business, or (v) if there is no such firm, as
furnished by any member of the NASD selected mutually by the Company and RB or,
if they cannot agree upon such selection, as selected by two such members of the
NASD, one of which shall be selected by the Company and one of which shall be
selected by RB. The parties hereto agree that as of the date of this Agreement,
the Current Market Price shall equal $30,150.76 per share.

 

3



--------------------------------------------------------------------------------



 



“DGCL” means the Delaware General Corporation Law.
“Director” means any member of the Company’s Board of Directors.
“Effective Date” means December 23, 2008.
“Encore” means The Encore Group, Inc., a California corporation.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Registration” means (i) a registration relating to the sale of Common
Stock to employees of the Company or a subsidiary pursuant to a stock option,
stock purchase, or similar plan; or (ii) a registration relating to an SEC
Rule 145 transaction.
“Fair Market Value” means, with respect to assets or non-cash consideration, the
fair market value thereof as determined in good faith by the Board of Directors;
provided, however, that if the relevant Stockholders in good faith disagree with
the Board’s valuation, and so indicate by notice to the Company within 30 days
of receipt of such valuation, fair market value shall be as determined by an
Independent Financial Expert.
“Former Encore Stockholders” means the following individuals: Richard D. Snow,
Eldridge C. Hanes, Jose E. Munoz, Jr. Employee Retirement Trust, Ken Siemers,
Alan G. Sanford, Edward W. Sanford, III, Garyr Frankhauser, Saverio Barbiere,
Jeffrey S. Grissen and Barbara B. Campbell.
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
“Fully Diluted Outstanding” shall mean, when used with reference to Common
Stock, at any date as of which the number of shares thereof is to be determined,
all shares of Common Stock outstanding at such date and all shares of Common
Stock issuable in respect of any Convertible Securities outstanding on such date
which would be deemed outstanding in accordance with GAAP for purposes of
determining book value or net income per share on a fully-diluted basis, but
excluding any shares of Common Stock issuable in respect of Convertible
Securities if including them in the calculation of Fully Diluted Outstanding
would result in an increase in book value or net income per share.

 

4



--------------------------------------------------------------------------------



 



“GAAP” means Generally Accepted Accounting Principles, as such term is defined
by the Federal Accounting Standards Advisory Board.
“Governmental Authority” means any: (a) nation, state, county, city, town,
borough, village, district or other jurisdiction; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers); (d) multinational organization or body; (e) body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or (f) official of any of the foregoing.
“Independent Financial Expert” means a nationally recognized independent
valuation or appraisal firm selected by the Board and reasonably acceptable to
the Stockholders to whom the relevant valuation relates as having appropriate
experience in valuations of the nature required and which certifies that it does
not (and the directors and officers of which do not) have a material direct or
indirect financial interest in either the Company or the determination of Fair
Market Value. The fees and costs of any Independent Financial Expert selected by
the Company shall be paid by the Company.
“IPO” — as defined in Section 2.3.
“Order” — any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority or arbitrator.
“Ownership Percentage” means, with respect to any Stockholder, a fraction
(expressed as a percentage), the numerator of which is the total number of
shares of Common Stock then owned by such holder, and the denominator of which
is the total number of shares of Common Stock then outstanding.
“Permitted Transfer” means any Transfer of all or any part of the shares of
Common Stock; (1) pursuant to SEC Rule 144 or pursuant to an effective
registration statement under the Securities Act, (2) by a Former Encore
Stockholder (i) to another Former Encore Stockholder or RB; (ii) to any
revocable United States trust for the benefit of such Former Encore Stockholder
of which such former Encore Stockholder is the trustee; (iii) with respect to
any such Former Encore Stockholder that is a natural Person, to any United
States trust for the benefit of such Former Encore Stockholder’s immediate
family provided that (A) such Former Encore Stockholder or another Former Encore
Stockholder acts as trustee or co-trustee for such trust and (B) such trust
agrees to be bound, for so long as it holds such shares of Common Stock, by the
same terms and conditions of this Agreement, as if the shares of Common Stock
were still held by such transferor; (iv) that has been approved by the prior
written consent of the Stockholders, or (v) to the heirs of a Former Encore
Stockholder upon the death of a Former Encore Stockholder; or (3) by RB (i) to
an affiliate of RB, (ii) to a Former Encore Stockholder or the Company, or
(iii) that has been approved by the prior written consent of the Stockholders.
Following a Permitted Transfer, the transferee in such transfer may further
transfer any shares of Common Stock and have such further transfer constitute a
“Permitted Transfer” hereunder only to the extent such further transfer would
have been a Permitted Transfer under the foregoing definition if made by the
Person who was the transferor in such original Transfer. Notwithstanding the
foregoing, for any Transfer to be deemed a “Permitted Transfer”, such Transfer
must be made in compliance with the Securities Act and applicable state
securities laws.

 

5



--------------------------------------------------------------------------------



 



“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.
“Preferred Securities” means any series or class of equity securities of the
Company other than Common Stock that has priority in terms of operating and/or
liquidating distributions from the Company over the Common Stock.
“RB” means Russ Berrie and Company, Inc., a New Jersey corporation.
“Registrable Securities” means, as of any date, with respect to any Stockholder,
all shares of Common Stock and shares of Common Stock underlying any Convertible
Securities owned by such Stockholder on such date (in each case whether owned on
the date hereof or hereafter acquired), excluding in all cases, however, any
securities with respect to which registration rights have terminated pursuant to
Section 6.8 of this Agreement.
“SEC” means the Securities and Exchange Commission.
“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act,
as amended, or any successor thereto.
“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act,
as amended, or any successor thereto.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Expenses” means all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities, and fees and disbursements of
counsel for any Stockholder, except for the fees and disbursements of the
selling Stockholders’ counsel borne and paid by the Company as provided in
Section 6.5.
“Subsidiary” means, with respect to any specified Person, any other Person of
which a majority of the outstanding voting securities or other voting equity
interests are owned, directly or indirectly, by such specified Person.
“Transfer” means, with respect to shares of the Company Capital Stock, any
direct or indirect sale, transfer, assignment, pledge, hypothecation, mortgage
or other disposition thereof.

 

6



--------------------------------------------------------------------------------



 



ARTICLE II
INFORMATION RIGHTS
Section 2.1 Delivery of Financial Statements.
(a) The Company shall deliver to each Stockholder:
(i) as soon as practicable, but in any event within two business days after the
required date of delivery to the Company’s senior lender: (i) a balance sheet as
of the end of such year, (ii) statements of income and of cash flows for such
year, and (iii) a statement of stockholders’ equity as of the end of such year,
all such financial statements shall be prepared in accordance with GAAP and
shall be audited and certified by independent public accountants of nationally
recognized standing selected by the Company, and shall set forth in each case in
comparative form the figures for the corresponding periods in the previous
fiscal year; notwithstanding the foregoing, the Company agrees to provide the
information required under this subsection (a)(i) for fiscal year end
December 31, 2008 no later than the earlier of (x) sixty (60) days after the end
of such fiscal year of the Company or (y) the date specified above, and
(ii) as soon as practicable (for each of the first three (3) quarters of each
fiscal year of the Company), but in any event within two business days after the
required date of delivery to the Company’s senior lender: unaudited statements
of income and of cash flows for each such fiscal quarter, and an unaudited
balance sheet and a statement of stockholders’ equity as of the end of each such
fiscal quarter, and, in the case of the second and third quarters, for the
portion of the fiscal year ending with such quarter, setting forth in each case
in comparative form the figures for the corresponding periods in the previous
fiscal year, all prepared in accordance with GAAP (except that such financial
statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP); and
(iii) with respect to the financial statements called for above in Sections 2.1
(a) and (b), an instrument executed by the chief financial officer and chief
executive officer of the Company certifying that such financial statements were
true, complete, and correct, prepared in accordance with GAAP consistently
applied with prior practice for earlier periods, and fairly present the
financial condition of the Company and its results of operation for the periods
specified therein.
(b) If, for any period, the Company has any Subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated Subsidiaries.
(c) If applicable, the Company will file on or before the required date all
regular or periodic reports (pursuant to the Exchange Act) with the SEC and will
deliver to each Stockholder promptly upon their becoming available one copy of
each report, notice or proxy statement sent by the Company to its stockholders
generally, and of each regular or periodic report (pursuant to the Exchange Act)
and any registration statement, prospectus or written communication, filed or
otherwise furnished by the Company with or to (i) the SEC or (ii) any securities
exchange on which shares of Common Stock are listed.

 

7



--------------------------------------------------------------------------------



 



(d) Notwithstanding the foregoing, at the request of RB, the Company shall
provide to RB, as soon as practicable following such request, any additional
financial information and/or statements readily available to the Company (and/or
not unreasonably burdensome to produce) that RB reasonably determines in good
faith is necessary or appropriate in connection with the preparation of RB’s
public filings. The Company agrees that upon receipt of any such request, it
shall in good faith use its best efforts to produce such information
sufficiently in advance of any applicable filing deadline of RB.
Section 2.2 Inspection. The Company shall permit each Stockholder, at the
Stockholder’s expense, to visit and inspect the Company’s properties; examine
its books of account and records; and discuss the Company’s affairs, finances,
and accounts with its officers, during normal business hours of the Company as
may be reasonably requested by the Stockholder; provided, however, that the
Company shall not be obligated pursuant to this Section 2.2 to provide access to
any information the disclosure of which would adversely affect the
attorney-client privilege between the Company and its counsel. Any such
examination or audit undertaken pursuant to this Section 2.2 shall be made only
upon not less than two (2) days’ prior written notice to the Company.
Section 2.3 Termination of Information Rights. The covenants set forth in
Sections 2.1 and 2.2 above shall terminate and be of no further force or effect
(i) immediately after the consummation of any initial underwritten public
offering of the Company’s Common Stock that results in the listing of such
Common Stock on a national securities exchange (an “IPO”), or (ii) when the
Company first becomes subject to the periodic reporting requirements of Section
12(g) or 15(d) of the Exchange Act, whichever event occurs first.
Section 2.4 Confidentiality. Each Stockholder will keep confidential and will
not disclose, divulge, or use for any purpose (other than to monitor its
investment in the Company) any non-public information of the Company obtained
from the Company pursuant to the terms of this Agreement (including notice of
the Company’s intention to file a registration statement) (“Confidential
Information”), unless such Confidential Information (a) is known or becomes
known to the public in general (other than as a result of a breach of this
Section 2.4 by such Stockholder), (b) is or has been independently developed or
conceived by the Stockholder without use of the Company’s Confidential
Information, or (c) is or has been made known or disclosed to the Stockholder by
a third party without a breach of any obligation of confidentiality such third
party may have to the Company; provided, however, that a Stockholder may
disclose Confidential Information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring its investment in the Company; (ii) to
any prospective purchaser of any Registrable Securities from such Stockholder,
if such prospective purchaser agrees to be bound by the provisions of this
Section 2.4; (iii) to any existing or prospective Affiliate, partner, member,
stockholder, or wholly owned subsidiary of such Stockholder in the ordinary
course of business, provided that such Stockholder informs such Person that such
information is confidential and directs such Person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Stockholder promptly notifies the Company of such
disclosure and takes reasonable steps to minimize the extent of any such
required disclosure.

 

8



--------------------------------------------------------------------------------



 



ARTICLE III
GOVERNANCE OF THE COMPANY
Section 3.1 Board of Directors. Each Stockholder shall vote, or cause to be
voted, all shares of voting Company Capital Stock now owned or hereafter
acquired by such Stockholder, or over which such Stockholder has voting control,
from time to time and at all times, in whatever manner as shall be necessary to
ensure that the size of the Board shall be set and remain at seven
(7) directors; provided however, that upon the issuance of any Preferred
Securities in accordance with the terms of Section 5.1 hereof, the number of
persons serving on the Board may be increased to no more than nine
(9) Directors.
Section 3.2 Board Composition.
(a) Election of Directors. Subject to Section 3.3 below and the provisions of
the License Agreement pertaining to the right of RB to designate one additional
director during any period in which royalties under such License Agreement are
in arrears, which are incorporated by reference herein, each Stockholder shall
vote, or cause to be voted, all shares of voting Company Capital Stock now owned
or hereafter acquired by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held, and at any adjournment or postponement
thereof, or pursuant to any written consent of the stockholders, the following
persons shall be elected to the Board:
(i) Subject to the right of the holders of any Preferred Securities issued in
accordance with Section 5.1 to elect directors, five (5) Directors designated by
the Common Stockholders other than RB (the “Common Designees”), which
individuals shall initially include Richard Snow (“Snow”) and Eldridge Hanes
(“Hanes”).
(ii) Two (2) Directors designated by RB (the “RB Designees”), which individuals
shall initially be Bruce G. Crain and Mario Ciampi.
(b) Failure to Designate a Board Member. In the absence of any designation from
the Persons or groups with the right to designate a director as specified above,
the director previously designated by them and then serving shall be reelected
if still eligible to serve as provided herein.
(c) Quorum and Voting. At all meetings of the Board, a majority of the total
number of Directors (whether present in person or by telephone or other means of
telecommunication) shall constitute a quorum for the transaction of business
and, unless otherwise specified herein, or otherwise provided by law, the act of
the majority of the Directors shall be the act of the Board. If a quorum shall
not be present, the Directors present thereat may adjourn the meeting from time
to time, without notice, other than an announcement at the meeting, until a
quorum shall be present.

 

9



--------------------------------------------------------------------------------



 



(d) Removal of Board Members. Each Stockholder also shall vote, or cause to be
voted, all shares of voting Company Capital Stock now owned or hereafter
acquired by such Stockholder, or over which such Stockholder has voting control,
from time to time and at all times, in whatever manner as shall be necessary to
ensure that:
(i) no Director elected pursuant to subsection (a) above may be removed from
office unless (A) such removal is directed or approved by the affirmative vote
of the Stockholders entitled under subsection (a) to designate that director, or
(B) to the extent such Director is an employee of the Company, such Director’s
employment with the Company has been terminated for Cause, or (C) such removal
is for cause in accordance with the DGCL;
(ii) any vacancies created by the resignation, removal or death of a Director
elected pursuant to subsection (a) above shall be filled pursuant to the
provisions of this Section 3.2; and
(iii) upon the request of any party entitled to designate a Director as provided
in subsection (a) above to remove such Director, such Director shall be removed
and replaced in accordance with the provisions of this Section 3.2.
All Stockholders shall execute any written consents required to perform the
obligations of this Agreement, and the Company shall at the request of any party
entitled to designate Directors to call a special meeting of stockholders for
the purpose of electing Directors. In connection therewith, the Company shall
conduct a background check, at the Company’s expense, on all persons proposed to
become a member of the Board of Directors.
Section 3.3 Election of Directors by RB pursuant to the License Agreement.
Notwithstanding the foregoing, and in addition to the rights granted to RB
pursuant to Section 3.2, in the event the Company at any time fails to pay any
royalty required under the License Agreement pursuant to the terms thereof (a
“Royalty Default”), during the continuance of any such Royalty Default, pursuant
to the terms of the License Agreement, RB shall have the right to appoint one of
the seven directors required under Section 3.1 above (the “Licensor Designee”),
and each Stockholder shall vote, or cause to be voted, all shares of voting
Company Capital Stock now owned or hereafter acquired by such Stockholder, or
over which such Stockholder has voting control, as shall be necessary to ensure
that the Licensor Designee shall be elected to the Board, at the request of RB,
at all times during the continuance of a Royalty Default. Upon the curing of any
such Royalty Default by the Company, the right of RB to elect a Licensor
Designee shall cease; and thereafter, the members of the Board shall be elected
in accordance with Section 3.2 above. At any time during a Royalty Default,
notwithstanding the provisions of Section 3.2(a)(i), the Common Stockholders
other than RB shall be entitled to designate one fewer Common Designees than the
number specified in Section 3.2(a)(i), and RB shall be entitled to designate two
(2) RB Designees and one (1) Licensor Designee. The provisions of Section 3.2(b)
and (d) will apply to any Licensor Designee.

 

10



--------------------------------------------------------------------------------



 



Section 3.4 Dividend Restrictions. The Stockholders agree that the Company shall
not pay any dividends (other than dividends payable solely in Common Stock) with
respect to its Common Stock: (i) until such time as all amounts outstanding
under the Seller Note shall have been paid in full, (ii) during the existence of
any Royalty Default, and (iii) if the Licensor under the License Agreement has
exercised its option to require the Licensee thereunder to purchase the Retained
IP under Section 2.3 thereof, during any period in which any portion of the
purchase price therefor remains unpaid.
Section 3.5 Board Meetings. The Stockholders and the Company agree that the
Bylaws of the Company shall provide for the following: (i) a minimum of four
(4) meetings of the Board of Directors which must actually be held annually,
(ii) three (3) business days’ prior written notice will be required for any
meeting of the Board of Directors; and (iii) telephonic meetings of the Board of
Directors.
ARTICLE IV
TRANSFER OF SHARES
Section 4.1 Transfers by Stockholders.
(a) Limitations on Transfer. From and after the Effective Date, no Stockholder
shall Transfer, directly or indirectly, all or any portion of such Stockholder’s
shares of Company Capital Stock (whether owned on the date hereof or hereafter
acquired) unless such transfer is a Permitted Transfer or otherwise made in
accordance with the provisions of this Article IV. Any such Transfer (i) must be
made pursuant to and in accordance with this Article IV and (ii) must be made in
compliance with the Securities Act and applicable state securities laws. No
Transfer shall be recognized by the Company, nor shall the Company be liable or
responsible in respect of any Transfer or transferee, until the requirements of
this Article IV have been complied with.
(b) Notice of Transfer, Limitations, etc. Notwithstanding anything to the
contrary set forth in this Agreement:
(i) Each Stockholder agrees, prior to any Transfer of any shares of Company
Capital Stock to give written notice to the Company of such holder’s intention
to affect such Transfer and to comply in all other respects with the provisions
of this Article IV. Each such notice shall describe the manner and circumstances
of the proposed Transfer and shall be accompanied, if reasonably requested by
the Company, by the written opinion, addressed to the Company, of counsel for
the holder of the shares of Company Capital Stock as to whether in the opinion
of such counsel (which counsel shall be reasonably satisfactory to the Company)
such proposed Transfer involves a transaction requiring registration of such
shares of Company Capital Stock under the Securities Act; provided, however,
that no opinion of counsel shall be required for any Transfer pursuant to SEC
Rule 144 or an effective registration statement under the Securities Act,
provided that the Company shall be provided with customary written
representations relating to such transaction.

 

11



--------------------------------------------------------------------------------



 



(ii) If in the opinion of such counsel (if such opinion is required hereunder)
the proposed Transfer of the shares of Company Capital Stock may be effected
without registration under the Securities Act, the holder of the shares of
Company Capital Stock shall thereupon be entitled to Transfer the shares of
Company Capital Stock in accordance with the terms of the notice delivered by it
to the Company to the extent such Transfer is otherwise permitted under this
Article IV.
(iii) No Transfer of any Stockholder’s shares of Company Capital Stock to any
transferee or assignee (other than a transferee or assignee that was already a
Stockholder immediately prior to such Transfer; or a Transfer pursuant to SEC
Rule 144 or an effective registration statement under the Securities Act), shall
be effective until such transferee or assignee executes and delivers to the
Board of Directors a copy of this Agreement or a counterpart hereof whereby such
transferee or assignee agrees to be bound by the provisions of this Agreement.
Any Stockholder who is admitted as a Stockholder of the Company pursuant to an
effective Transfer consummated in accordance with this Article IV shall succeed
to all the rights and be subject to all the obligations of the transferring
Stockholder hereunder in respect of the interest as to which it was substituted.
The terms “Stockholder” and “Stockholders” used in this Agreement shall be
deemed to apply to and include each substituted and additional Stockholder
admitted as a Stockholder to the Company pursuant to this Article IV, and
Schedule A shall be amended accordingly.
(c) Notwithstanding anything herein to the contrary, subject only to
Sections 4.1(b) and 4.2, and except for a Transfer in accordance with
Section 4.4(c) or 4.5 (which shall be permitted without limitation), RB shall be
permitted to Transfer any shares of Company Capital Stock held by it to any
Person other than a direct competitor of the Company’s gift business upon the
Company’s approval, which shall not be unreasonably withheld or delayed (for
purposes of clarity, the Company may reasonably withhold its approval if the
proposed RB transferee is a direct competitor of the Company’s gift business).
Section 4.2 Right of First Offer.
(a) Transfers of Shares of Company Capital Stock. If any Stockholder (the
“Offerer”) proposes to make a sale, other than a Permitted Transfer or a
Transfer pursuant to Section 4.4(a) or 4.5, of all or any portion of such
Offerer’s shares of Company Capital Stock (a “Proposed Transfer”) to one or more
Persons then, prior to engaging in such Proposed Transfer, the Offerer shall
first comply with this Section 4.2.
(b) Notice. The Offerer shall give written notice (the “Offering Notice”) to
each other Common Stockholder, which Offering Notice shall set forth (i) the
number of shares of Common Stock that the Offerer desires to Transfer (the
“Offered Shares”); (ii)) the proposed selling price per share for such Offered
Shares (the “Offer Price”); (iv) a scheduled closing date for the Proposed
Transfer (the “Scheduled Closing Date”) (which Scheduled Closing Date shall in
no event be less than forty five (45) days nor more than one hundred twenty
(120) days after the Offerer’s delivery of the Offering Notice) and (v) the
other material terms and conditions of such Proposed Transfer. Each such
Offering Notice shall constitute an offer by the Offerer to each other Common
Stockholder (each a “ROFO Purchaser”) to sell to each ROFO Purchaser the Offered
Shares at the Offer Price per share.

 

12



--------------------------------------------------------------------------------



 



(c) Action by Purchaser. Within thirty (30) days of receipt of an Offering
Notice (the “ROFO Period”), each ROFO Purchaser desiring to purchase all or any
portion of the Offered Shares shall deliver to the Offerer a written notice (a
“ROFO Notice”) setting forth the number of the Offered Shares that such ROFO
Purchaser desires to purchase. Delivery of a ROFO Notice by a ROFO Purchaser
shall constitute an irrevocable and unconditional offer by such ROFO Purchaser
to purchase the number of Offered Shares set forth therein for the Offer Price
per share in cash and upon the other applicable terms and conditions set forth
in the Offering Notice. Failure by a ROFO Purchaser to deliver a ROFO Notice
with respect to a Proposed Transfer prior to the expiration of the applicable
ROFO Period shall be regarded as a waiver by such ROFO Purchaser of its rights
set forth in this Section 4.2 with respect to such Proposed Transfer.
(d) Transfer of Offered Shares. In the event that, upon expiration of the ROFO
Period, the Offerer shall have received ROFO Notices which collectively offer to
purchase all of the Offered Shares, then the Offerer shall be obligated to
Transfer to each ROFO Purchaser that has delivered a ROFO Notice the number of
Offered Shares set forth in each such ROFO Purchaser’s ROFO Notice; provided
that, in the event the Offerer shall have received ROFO Notices which
collectively offer to purchase more Offered Shares than the Offerer is offering
to sell, then the Offered Shares shall be allocated among the ROFO Purchasers,
pro rata, in accordance with their respective Ownership Percentage (as
determined immediately prior to the relevant Proposed Transfer and as determined
without giving effect to any shares of Common Stock held by the Offerer in
either the numerator or denominator of the fraction set forth in the definition
of “Ownership Percentage”). The closing of any Transfer pursuant to this
Section 4.2 shall be held at the principal office of the Company at 11:00 a.m.
local time on a Business Day chosen by the Company which date shall be no later
than the applicable Scheduled Closing Date; provided that such closing may be
held at such other time and place as the Offerer and the ROFO Purchasers may
agree. At such closing, the Offerer shall deliver such instruments to the ROFO
Purchasers, executed by it and in form and substance reasonably satisfactory to
the ROFO Purchasers purchasing the Offered Shares as shall be necessary to
transfer, assign and convey the Offered Shares to such purchasers, which Offered
Shares shall be transferred free and clear of all liens or other encumbrances
(other than those imposed under applicable securities laws and this Agreement),
against payment of the aggregate Offer Price.
(e) Sale of Offered Shares to Third Party. In the event that, upon expiration of
the ROFO Period, the Offerer shall have not received ROFO Notices which
collectively offer to purchase all of the Offered Shares, then the Offerer shall
have the right, subject to the provisions of Section 4.3, for a period of one
hundred twenty (120) days after the expiration of the ROFO Period (the “Sale
Period”) to enter into a binding agreement to sell or to sell all or any portion
of the Offered Shares to one or more Persons (herein “Proposed Purchasers”), and
to Transfer such Offered Shares to the Proposed Purchasers on or prior to the
expiration of the Sale Period (A) at a price no lower than the Offer Price per
share, payable in cash at the closing and (B) on terms in all material respects
no more favorable to the Proposed Purchasers than those contained in the
Offering Notice.

 

13



--------------------------------------------------------------------------------



 



(f) Price Below Offer Price.
(i) In the event that on or prior to the Scheduled Closing Date the Offerer
receives and desires to accept a bona fide offer from a bona fide potential
purchaser which is more favorable to the potential purchaser than contained in
the Offering Notice (the “Revised Offer Price”), the Offerer shall give a
written notice (the “Revised Offering Notice”) to each of the remaining Common
Stockholders, which Revised Offering Notice shall set forth the Revised Offer
Price, which must be payable in cash at the closing of the sale, and other
material terms and conditions of such proposed sale. The Revised Offering Notice
shall constitute an irrevocable offer by the Offerer to sell the Offered Shares
at the Revised Offer Price per share. Within ten (10) days of receipt of a
Revised Offering Notice (the “Revised ROFO Period”), the remaining Stockholders
may elect, in accordance with Sections 4.2 (b), (c) and (d) above, to purchase
all, but not less than all, of the Offered Shares at the Revised Offer Price.
(ii) In the event that, upon expiration of the Revised ROFO Period, the Offerer
shall not have received ROFO Notices which collectively offer to purchase all of
the Offered Shares, then the Offerer shall be permitted to sell or to enter into
a binding agreement to sell all or any portion of the Offered Shares to the
Proposed Purchasers, subject to the provisions of Section 4.3, so long as the
price and terms at which the Offered Shares are actually sold to the Proposed
Purchasers are no more favorable in all material respects than those contained
in the Revised Offering Notice and the closing of the sale to the Proposed
Purchasers occurs within thirty days following the expiration of the Revised
ROFO Period.
(g) If the Offerer shall fail to consummate the Proposed Transfer as to all of
the Offered Shares on or prior to the later of the (i) expiration of the Sale
Period or (ii) the expiration of the permitted sale period described in (f)(ii)
above, if applicable, the Offered Shares that have not been sold shall again
become subject to all of the restrictions of this Agreement, including, without
limitation, the restrictions on transfer set forth in this Section 4.2.
(h) The Company shall use commercially reasonable efforts to assist an Offerer
and potential purchasers of the Offered Shares by providing information about
the Company, subject to the execution of a confidentiality agreement in form and
substance satisfactory to the Company by such potential purchasers.

 

14



--------------------------------------------------------------------------------



 



(i) Notwithstanding the foregoing, the provisions of this Section 4.2 shall be
inapplicable to Sale of the Company in accordance with Section 4.4(a) below.
Section 4.3 Tag Along Rights.
(a) Transfers by Common Stockholders. If one or more Common Stockholders other
than RB propose to sell at least 5% of the issued and outstanding shares of
Common Stock (the “Selling Stockholders”), other than a Permitted Transfer or a
transaction that is subject to the provisions of Section 4.4 (a “Tag Along
Transfer”, and the shares of Common Stock so proposed to be Transferred, the
“Tag Shares”) to one or more Persons (the “Tag Purchasers”) then, after
complying with the provisions of Sections 4.2, if applicable, but prior to
engaging in such Tag Along Transfer, the Selling Stockholders shall first comply
with this Section 4.3.
(b) Proposed Tag Notices. The Selling Stockholders shall give written notice (a
“Proposed Tag Notice”) to each other Common Stockholder (a “Tag Holder”), which
Proposed Tag Notice shall set forth (i) that the Selling Stockholders are
offering the Tag Holder the opportunity to participate in the Tag Along Transfer
in the manner set forth in this Section 4.3; (ii) the number of Tag Shares that
the Selling Stockholders desire to Transfer in such Tag Along Transfer;
(iii) the consideration being offered by the Tag Purchasers per share for such
Tag Shares (the “Tag Price”); (iv) a description of any non-cash consideration
being offered by the Tag Purchasers; (v) any other material terms and conditions
of the Tag Along Transfer (including, without limitation, conditions precedent)
and (vi) notice of the proposed closing date for such Tag Along Transfer, which
shall not be less than thirty (30) days following such notice. If the
consideration offered by the Tag Purchasers consists in whole or in part of
consideration other than cash, the Selling Stockholders will provide such
information, to the extent reasonably available to the Selling Stockholders,
relating to such consideration as each of the Tag Holders may reasonably request
in order to evaluate such non-cash consideration.
(c) Tag Elections. Within thirty (30) days of receipt of a Proposed Tag Notice
(the “Tag Along Period”), each Tag Holder that desires to participate in such
Tag Along Transfer shall deliver to the Selling Stockholders and each other Tag
Holder a written notice (a “Tag Along Notice”) setting forth the number of
shares of Common Stock that such Tag Holder desires to sell to the Tag
Purchasers in the Tag Along Transfer. Delivery of a Tag Along Notice by a Tag
Holder (a “Tag Along Participant”) shall constitute an irrevocable and
unconditional offer by such Tag Along Participant to the Tag Purchasers to sell
to the Tag Purchasers the number of shares of Common Stock set forth therein on
the same terms and conditions as the Selling Stockholders as set forth in the
Proposed Tag Notice; provided that such Tag Along Participant shall not be
obligated to consummate such sale if the Selling Stockholders either fail to
sell its Tag Shares or otherwise deviate from the terms set forth in such
Proposed Tag Notice.
(d) Right to Transfer. In the event that no Tag Holder delivers a Tag Along
Notice prior to the expiration of the Tag Along Period, the Selling Stockholders
shall have the right to sell all or any of the Tag Shares to the Tag Purchasers
(i) at a price no lower than the Tag Price; and (ii) on terms in all material
respects no more favorable to the Selling Stockholders than those contained in
the Proposed Tag Notice; provided, however, that (A) in the event that the
consideration to be received by the Selling Stockholders from the Tag Purchasers
in connection with the Tag Along Transfer consists in whole or in part of
consideration other than cash, in determining whether such Tag Along Transfer
complies with the requirement set forth in clause (i) above, the Common
Stockholders agree that the Fair Market Value of such non-cash consideration,
determined as set forth in the definition thereof, shall be binding upon the
Common Stockholders, and (B) such Tag Purchasers shall agree in writing with the
Company and the other Common Stockholders, as a condition to such Tag Along
Transfer, to be bound by all of the provisions of this Agreement to the same
extent as the other parties are bound by this Agreement. With respect to any
proposed Tag Along Transfer, if the Selling Stockholders shall fail to
consummate a sale of all of the Tag Shares to the Tag Purchasers on or prior to
the one hundred eightieth (180th) day following the expiration of the Tag Along
Period relating to such Tag Along Transfer, any Tag Shares not so sold within
such one hundred eighty (180) day period shall again become subject to all of
the restrictions of this Agreement, including, without limitation, the
restrictions on transfer set forth in this Section 4.3.

 

15



--------------------------------------------------------------------------------



 



(e) Delivery of a Tag Along Notice. In the event that one or more Tag Along
Participants delivers a Tag Along Notice prior to the termination of the Tag
Along Period, the Selling Stockholders shall use all commercially reasonable
efforts to cause the Tag Purchasers to agree to acquire all of the shares of
Common Stock desired to be sold by such Tag Along Participants, as set forth in
each such Tag Along Participant’s Tag Along Notice, for the same consideration
and upon the same terms and conditions as applicable to the Selling
Stockholders, as set forth in the Proposed Tag Notice.
(i) In the event that the Tag Purchasers agree to purchase all such shares of
Common Stock, (i) the Selling Stockholders shall be entitled to sell to the Tag
Purchasers all of the Tag Shares and (ii) each of the Tag Along Participants
shall be entitled to sell to the Tag Purchasers all of the shares of Common
Stock identified on each such Tag Along Participant’s Tag Along Notice, in each
case in accordance with Section 4.3(f).
(ii) In the event that the Tag Purchaser is unwilling or unable to acquire all
such shares of Common Stock proposed to be included in the Tag Along Transfer
upon such terms, such Tag Along Participants shall have the opportunity and
right to sell to the Tag Purchasers (upon the same terms and conditions as the
Selling Stockholders) up to that number of shares of Common Stock representing
Common Stock at the time held by such Tag Along Participant as shall equal the
product of (i) a fraction, the numerator of which is the number of shares of
Common Stock owned by such Tag Along Participant as of the date of such proposed
Transfer and the denominator of which is the aggregate number of shares of
Common Stock owned as of the date of such Tag Along Notice by the Selling
Stockholders and by all Tag Along Participants so electing to sell Common Stock
pursuant to this Section, multiplied by (ii) the number of shares of Common
Stock proposed to be transferred. The amount of Tag Along Shares to be sold by
the Selling Stockholders shall be reduced to the extent necessary to provide for
such sales of shares by Tag Along Participants, and the Tag Along Participants
shall be entitled to sell to the Tag Purchasers the number of shares of Common
Stock so allocated to such Person, in each case in accordance with Section
4.3(f), and any shares of Common Stock not sold to such Tag Purchasers shall
remain subject to all restrictions of this Agreement, including, without
limitation, the provisions of this Section 4.3.

 

16



--------------------------------------------------------------------------------



 



(f) Closing. The closing of any Transfer pursuant to Section 4.3(e)(i) or (ii)
shall be held at the principal office of the Company at 11:00 a.m. local time on
a Business Day chosen by the Selling Stockholders (upon at least five days
notice to the other parties to the transaction); provided that such closing may
be held at such other time and place as the parties to the transaction may
agree. At such closing each Tag Along Participant shall sell its portion of the
shares of Common Stock allocated to it for the same consideration (including
non-cash consideration) and on the same terms and conditions as apply to the Tag
Along Transfer by the Selling Stockholders to the Tag Purchasers as set forth in
the Proposed Tag Notice and shall execute and deliver all documents and
instruments which are necessary or desirable to effectuate such sale. Any term
or provision hereof to the contrary notwithstanding, a Tag Along Participant
shall only be required to make representations and warranties as to its title to
the shares of Common Stock being sold by it, and its power, authority and right
to enter into the pertinent transaction without contravention of Applicable Law,
and no Tag Along Participant shall be obligated in connection with any Tag Along
Transfer to agree to indemnify the Tag Purchaser thereunder with respect to
representations and warranties other than its own, or (i) in an amount in excess
of the proceeds received or to be received by such Tag Along Participant in such
Tag Along Transfer or (ii) for any losses arising out of the willful misconduct
or fraud of such Tag Purchaser. For the avoidance of doubt, in the event that
the Tag Purchasers have offered non-cash consideration for the shares of Common
Stock to be purchased by the Tag Purchasers in such Tag Along Transfer, the
Selling Stockholders and each Tag Along Participant shall be entitled to receive
the same cash and non-cash consideration per share, on a pro rata basis in the
same proportion.
Section 4.4 Drag Along Right.
(a) If at any time after the Effective Date, Stockholders holding a majority of
the issued and outstanding shares of Common Stock (the “Drag Stockholders”)
desire to effect a sale of the Company or all or substantially all of the
Company’s assets in either case resulting in a Change of Control of the Company,
whether in a single transaction or a series of related transactions and whether
by means of merger, consolidation, or sale of stock, assets or otherwise (a
“Sale of the Company”), then, the Drag Stockholders desiring to effect such sale
shall give written notice thereof to the remaining Stockholders, not less than
thirty (30) days prior to taking an action in connection which such sale (the
“Sale Consideration Period”). Following the Sale Consideration Period, subject
to Section 4.4(b), all Stockholders shall, promptly upon the request of the Drag
Stockholders, take all actions set forth below in this clause (a):
(i) consent to, approve, and, to the extent applicable, vote their shares of
voting Company Capital Stock in favor of the Sale of the Company, provided that
it shall be a condition of such consent that all Stockholders receive the same
consideration (in form, amount and proportion) per share of Common Stock to be
transferred in connection with the proposed Sale of the Company;
(ii) subject to paragraph (b) below, execute and deliver all documents,
instruments and consents which are necessary or desirable to effectuate such
Sale of the Company;

 

17



--------------------------------------------------------------------------------



 



(iii) in the event that such Sale of the Company is structured as a merger,
consolidation or similar transaction, or a sale of all or substantially all of
the Company’s assets, waive any and all dissenters’ rights, appraisal rights or
similar rights in connection with such Sale of the Company; and
(iv) in the event that such Sale of the Company is structured as a sale of
shares of Common Stock or a similar transaction, sell their shares of Common
Stock on the terms and conditions approved by and applicable to the Drag
Stockholders.
(b) The rights and obligations of the Stockholders in connection with a Sale of
the Company are subject to the following conditions:
(i) all reasonable expenses incurred by the Company in connection with any Sale
of the Company shall be borne ratably by the Stockholders in accordance with the
proceeds received or to be received by such Stockholders, and all individual
expenses incurred by any Stockholder in connection with the Sale of the Company
shall be borne by such Stockholder; and
(ii) each Stockholder shall make representations and warranties as to its title
to the shares of Common Stock being sold and its power, authority, and right to
enter into the pertinent transaction without contravention of Applicable Law,
and no Stockholder shall be obligated in connection with any Sale of the Company
to agree to indemnify the purchaser thereunder for any representations and
warranties other than its own or (i) in an amount in excess of the proceeds
received or to be received by such Stockholder in such Sale of the Company or
(ii) for any losses arising out of the willful misconduct or fraud of such
purchaser.
(iii) in connection with any Sale of the Company, no Stockholders shall be
required to agree to limit in any manner the conduct of its business, including,
but not limited to, any non-competition agreement, nor shall any Stockholder be
required to become subject to any continuing obligations except as provided in
clause (ii) above.
(c) In the event a Sale of the Company has not occurred within five years
following the Effective Date, and provided RB remains a Stockholder at that
time, RB shall have the right to effect a Sale of the Company, subject to
compliance with Section 4.2 (other than paragraph (e) thereof), in accordance
with the provisions of this Section 4.4, and each of the other Stockholders
agree to take the actions required under Section 4.4(a) above as if such Sale of
the Company were being effected by Drag Stockholders.
(d) The Drag Stockholders (including RB in the case of a Sale of the Company by
RB pursuant to Section 4.4(c) above) agree that in exercising their rights under
this Section 4.4, they shall use all commercially reasonable efforts to realize
the best possible price for the Company.

 

18



--------------------------------------------------------------------------------



 



Section 4.5 Put by RB.
(a) During the 90-day period following the fifth anniversary of the date of this
Agreement (a “Put Event”), RB shall have the right (the “Put Option”), by
delivery of a written notice to the Company (the “Put Notice”), and without
adherence to Sections 4.2 or 4.3, to cause the Company to purchase, and the
Company shall purchase, all of the Common Stock then owned by RB (the “Put
Securities”), at a price per share equal to the Applicable Share Price then in
effect plus interest at an annual rate of 5%, compounded annually from the
Effective Date until the date of closing of the Put Option (the “Put Price”),
payable by wire transfer of immediately available federal funds to an account
specified by RB.
(b) The closing of the purchase of any Put Securities by the Company pursuant to
this Section 4.5 shall take place at the principal office of the Company on such
date within 10 Business Days after the Put Notice is delivered to the Company as
the Company shall specify to RB in writing. At any such closing, the Company
shall deliver the payment for the Put Securities in accordance with paragraph
(a) above against delivery of certificates and or other instruments
representing, together with stock or other appropriate powers duly endorsed with
respect to, the Put Securities specified in the Put Notice, free and clear of
all claims, liens and encumbrances (other than pursuant to securities laws or
this Agreement).
Section 4.6 Pre-emptive Rights.
(a) Issuances of Company Capital Stock
(i) Proposed Issuances. If the Company proposes to authorize, issue or sell any
Company Capital Stock, (a “Proposed Company Transfer”) to one or more Persons
then, prior to engaging in such Proposed Company Transfer, the Company shall
first comply with this Section 4.6(a).
(ii) Notice. The Company shall give written notice (the “Company Notice”) to
each Stockholder, which Company Notice shall set forth (i) the number of shares
of Company Capital Stock that the Company desires to issue (the “Sale Shares”);
(ii) the proposed selling price per share for such Sale Shares (the “Sale
Price”); (iv) a scheduled closing date for the Proposed Company Transfer (the
“Scheduled Company Closing Date”) (which Scheduled Company Closing Date shall in
no event be less than forty five (45) days nor more than one hundred twenty
(120) days after the Company’s delivery of the Company Notice) and (v) the other
material terms and conditions of such Proposed Company Transfer. Each such
Company Notice shall constitute an offer by the Company to each Stockholder
(each a “ROFR Purchaser”) to sell to each ROFR Purchaser the Sale Shares at the
Sale Price per share.
(iii) Action by Purchaser. Within thirty (30) days of receipt of a Company
Notice (the “ROFR Period”), each ROFR Purchaser desiring to purchase all or any
portion of the Sale Shares shall deliver to the Company a written notice (a
“ROFR Notice”) setting forth the number of the Sale Shares that such ROFR
Purchaser desires to purchase. Delivery of a ROFR Notice by a ROFR Purchaser
shall constitute an irrevocable and unconditional offer by such ROFR Purchaser
to purchase the number of Sale Shares set forth therein for the Sale Price per
share in cash and upon the other applicable terms and conditions set forth in
the Company Notice. Failure by a ROFR Purchaser to deliver a ROFR Notice with
respect to a Proposed Company Transfer prior to the expiration of the applicable
ROFR Period shall be regarded as a waiver by such ROFR Purchaser of its rights
with respect to such Proposed Company Transfer.

 

19



--------------------------------------------------------------------------------



 



(iv) Issuance of Sale Shares. In the event that, upon expiration of the ROFR
Period, the Company shall have received ROFR Notices which collectively offer to
purchase all of the Sale Shares, then the Company shall be obligated to issue to
each ROFR Purchaser that has delivered a ROFR Notice (an “Accepting Purchaser”)
the number of Sale Shares set forth in each such Accepting Purchaser’s ROFR
Notice; provided that, in the event the Company shall have received ROFR Notices
which collectively offer to purchase more Sale Shares than the Company is
offering to sell, then the Sale Shares shall be allocated among the Accepting
Purchasers, pro rata, in accordance with their respective Ownership Percentage
(as determined immediately prior to the relevant Proposed Company Transfer). In
the event the Company shall have received ROFR Notices which collectively offer
to purchase less Sale Shares than the Company is offering to sell, the Company
shall provide a notice of such event (the “Re-Offer Notice”) to each Accepting
Purchaser (“Re-Offer Purchasers”), specifying the aggregate number of shares of
Sale Shares as to which elections to purchase were not received. Each Re-Offer
Purchaser shall have the right, within five business days after the date the
Re-Offer Notice is given, to elect to purchase (subject to the pro rata
adjustments set forth below) all, but not less than all, Sale Shares specified
in the Re-Offer Notice. Each Re-Offer Purchaser that desires to exercise such
right to purchase additional Sale Shares shall provide the Company with written
notice (specifying the number of Sale Shares that it elects to purchase pursuant
to the Re-Offer Notice) within such five-day period; the Company shall promptly
provide copies of each such notice to the other Re-Offer Purchasers. If the
aggregate number of Sale Shares as to which notices of election to purchase are
provided with respect to the Re-Offer Notice exceeds the number of Sale Shares
available, the right to purchase the Sale Shares shall be allocated pro rata
among the Re-Offer Purchasers. The closing of any issuance pursuant to this
Section 4.6 shall be held at the principal office of the Company at 11:00 a.m.
local time on a Business Day chosen by the Company which date shall be no later
than the applicable Scheduled Company Closing Date; provided that such closing
may be held at such other time and place as the Company and the Accepting
Purchasers may agree. At such closing, the Company shall deliver such
instruments to the Accepting Purchasers, executed by it and in form and
substance reasonably satisfactory to the Accepting Purchasers purchasing the
Sale Shares as shall be necessary to issue the Sale Shares to such purchasers,
which Sale Shares shall be transferred free and clear of all liens or other
encumbrances (other than those imposed under applicable securities laws and this
Agreement), against payment of the aggregate Sale Price.
(v) Issuance of Sale Shares to Third Party. In the event that, upon expiration
of the ROFR Period, the Company shall have not received ROFR Notices which
collectively offer to purchase all of the Sale Shares, then the Offerer shall
have the right, for a period of one hundred twenty (120) days after the
expiration of the ROFR Period (the “Issuance Period”) to enter into a binding
agreement to sell or to sell all or any portion of the Sale Shares to one or
more Persons (herein “Proposed Purchasers”), and to issue such Sale Shares to
the Proposed Purchasers on or prior to the expiration of the Issuance Period
(A) at a price no lower than the Sale Price per share, payable in cash at the
closing and (B) on terms in all material respects no more favorable to the
Proposed Purchasers than those contained in the Company Notice.

 

20



--------------------------------------------------------------------------------



 



(vi) Price Below Sale Price.
(A) In the event that on or prior to the Scheduled Company Closing Date the
Company desires to issue Sale Shares to a potential purchaser on terms more
favorable to the potential purchaser than contained in the Company Notice (the
“Revised Company Offer Price”), the Company shall give a written notice (the
“Revised Company Offering Notice”) to the Stockholders, which Revised Company
Offering Notice shall set forth the Revised Company Offer Price, which must be
payable in cash at the closing of the sale, and other material terms and
conditions of such proposed sale. The Revised Company Offering Notice shall
constitute an irrevocable offer by the Company to sell the Sale Shares at the
Revised Company Offer Price per share. Within ten (10) days of receipt of a
Revised Company Offering Notice (the “Revised ROFR Period”), the Stockholders
may elect, in accordance with Sections 4.6 (ii), (iii) and (iv) above, to
purchase all, but not less than all, of the Sale Shares at the Revised Company
Offer Price.
(B) In the event that, upon expiration of the Revised ROFR Period, the Company
shall not have received ROFR Notices which collectively offer to purchase all of
the Sale Shares, then the Company shall be permitted to sell or to enter into a
binding agreement to sell all or any portion of the Sale Shares to the Proposed
Purchasers, so long as the price and terms at which the Sale Shares are actually
sold to the Proposed Purchasers are no more favorable in all material respects
than those contained in the Revised Company Offering Notice and the closing of
the sale to the Proposed Purchasers occurs within thirty days following the
expiration of the Revised ROFR Period.
(vii) If the Company shall fail to consummate the Proposed Company Transfer as
to all of the Sale Shares on or prior to the later of the (i) expiration of the
Issuance Period or (ii) the expiration of the permitted sale period described in
(vi)(B) above, if applicable, the Sale Shares that have not been sold shall
again become subject to the provisions of this Section 4.6.
(b) The provisions of this Section 4.6 shall not apply to a public offering
registered under the Securities Act.
Section 4.7 IPO or Change of Control of Encore Investors II, Inc.
(a) In the event of the initial sale of the common stock of EI in a public
offering registered under the Securities Act, RB shall have the option to
exchange all of the Common Stock then owned by RB for that number of shares of
common stock of EI sufficient to provide RB a percentage ownership of the issued
and outstanding shares of EI common stock (determined after giving effect to the
conversion) equal to the percentage ownership of RB in the Company immediately
prior to the conversion (all shares so exchanged, the “Parent Shares”)1. In the
event that RB exercises this option, (i) all Parent Shares shall be entitled to
the rights and subject to the obligations set forth in Article VI hereof,
treating all such Parent Shares as Registrable Securities thereunder, and
(ii) such Parent Shares: (x) shall not be subject to the transfer restrictions
set forth in Article IV, and (y) shall be subject to only such transfer
restrictions as may be thereafter applicable to all outstanding shares of common
stock of EI after the consummation of such public offering.
 

      1   For example, if RB hold 20 shares of Common Stock in the Company and
EI holds 80 shares of Common Stock in the Company (for a total of 100 shares of
Common Stock outstanding), and there are 300 shares of EI Common Stock
outstanding immediately prior to the consummation of the exchange, 75 Parent
Shares shall be issued to RB in exchange for its 20 shares of Common Stock in
the Company.

 

21



--------------------------------------------------------------------------------



 



(b) In the event of a Change of Control of EI, on or prior to the consummation
of such Change of Control, RB shall have the option to exchange all of the
Common Stock then owned by RB for an equivalent amount of Parent Shares
(determined as set forth in paragraph (a) above), such that RB may participate
in any such Change of Control on the same terms and on the same basis as all
other holders of common stock of EI.
(c) By execution of this Agreement, EI agrees not to change its capital
structure as in existence on the date hereof, and to act solely as a holding
company, engaging in no activity other than the holding, owning and/or disposing
of shares of Common Stock pursuant to this Agreement.
ARTICLE V
ISSUANCE OF ADDITIONAL SHARES; ANTI-DILUTION PROTECTION AND REDEMPTION RIGHTS
Section 5.1 Additional Stockholders.
(a) Notwithstanding anything to the contrary contained herein, if the Company
issues additional shares of the Company Capital Stock after the date hereof to
any Person other than a Stockholder on the date hereof, any Person acquiring
shares of Company Capital Stock shall become a party to an agreement,
satisfactory in form and substance to the Company’s Board of Directors,
requiring such Person to be bound by the provisions of Articles III and IV of
this Agreement, as appropriate, and Schedule A shall be amended to reflect the
status of such Person as a Stockholder hereunder.
(b) Except as provided below, and subject to the provisions of Section 5.1(a)
and 5.3 hereof, nothing herein shall prevent the Company from authorizing,
issuing or selling any shares of any series or class of Preferred Securities (or
Convertible Securities); provided that (i) any such issuance or sale shall be at
a price and on such terms and conditions approved by a majority of the Board of
Directors and considered fair to the Company by an investment banking firm of
nationally recognized standing selected by the Company and reasonably acceptable
to RB, and (ii) to the extent the Company authorizes, issues or sells any shares
of any series or class of Preferred Securities other than Convertible
Securities, such Preferred Securities shall be non-participating. The Company
shall retain, at its sole cost, any such investment banking firm(s). In
addition, any Preferred Securities and/or Convertible Securities authorized,
issued or sold pursuant to this paragraph (b) must provide for mandatory
conversion or redemption in the event of a Sale of the Company, as appropriate.
Notwithstanding the foregoing, without the prior written consent of RB, no
Company Capital Stock may be issued or sold to EI or any Former Encore
Stockholder or any of their Affiliates.

 

22



--------------------------------------------------------------------------------



 



Section 5.2 Approved Plans. Subject to the compliance by the Company with the
provisions of Article V, the Board of Directors is hereby authorized to cause
the Company from time to time to issue additional shares of Common Stock to
employees of, or consultants or advisors to, the Company or its Subsidiaries
(each a “Recipient”) pursuant to equity compensation plans approved by the Board
of Directors (“Approved Plans”). Recipients under any Approved Plan will at no
time have the right to acquire an aggregate of more than ten percent (10%) of
the then outstanding shares of Common Stock (determined on a Fully-Diluted
Outstanding basis).
Section 5.3 Anti-Dilution Protection.
(a) Notwithstanding the foregoing, in the event that the Company at any time
after the second anniversary of the date hereof, issues or sells: (i) additional
shares of Common Stock, or (ii) any Convertible Securities or rights to acquire
Common Stock or Convertible Securities (individually, an “Applicable Security”,
and collectively, “Applicable Securities” for consideration in an amount per
Applicable Security less than the Current Market Price then in effect (herein a
“Dilutive Transaction”) prior to the consummation of an IPO, the number of
shares of Common Stock then held by RB and its permitted transferees will
automatically be increased (and the additional number of shares of Common Stock
to which RB shall become entitled pursuant to this Section 5.3 shall be issued
to RB concurrently with the consummation of the applicable Dilutive
Transaction), to equal the number determined by dividing $6,000,000 by an
“Adjusted Share Price” that is determined upon the closing of the Dilutive
Transaction in accordance with the following formula:
Adjusted Share Price = A x [(P + N) / (P + F)], where

         
 
  A =   the Applicable Share Price in effect immediately prior to the closing of
the Dilutive Transaction
 
       
 
  P =   the number of shares of Common Stock outstanding immediately prior to
the closing of the Dilutive Transaction
 
       
 
  N =   the number of shares of Common Stock which the net consideration, if
any, received by the Company in the Dilutive Transaction would purchase at the
Current Market Price per share of Common Stock in effect immediately prior to
the closing of the Dilutive Transaction
 
       
 
  F =   the number of additional shares of Common Stock (including the maximum
number of shares of Common Stock issuable upon the exchange, conversion or
exercise of the Applicable Securities, whether immediately or after the lapse of
time or the occurrence of any event) so issued or sold in the Dilutive
Transaction

(b) The adjustments required by this Section 5.3 shall be made whenever and as
often as any specified event requiring an adjustment shall occur. For the
purpose of any adjustment, any specified event shall be deemed to have occurred
at the close of business on the date of its occurrence.

 

23



--------------------------------------------------------------------------------



 



(c) To the extent that any Applicable Securities shall be issued for cash
consideration, the consideration received by the Company therefor shall be the
amount of the cash received by the Company therefor, or, if such Applicable
Securities are offered by the Company for subscription, the subscription price,
or, if such Applicable Securities are sold to underwriters or dealers for public
offering without a subscription offering, the initial public offering price (in
any such case subtracting (x) any amounts paid or receivable for accrued
interest or accrued dividends and (y) any compensation, discounts or expenses
paid or incurred by the Company for and in the underwriting of, or otherwise in
connection with, the issuance thereof). To the extent that such issuance shall
be for a consideration other than cash, then, except as herein otherwise
expressly provided, the amount of such consideration shall be deemed to be the
Fair Market Value of such consideration at the time of such issuance. In case
any Applicable Securities shall be issued in connection with any merger in which
the Company issues any securities, the amount of consideration therefor shall be
deemed to be the Fair Market Value of such portion of the assets and business of
the nonsurviving corporation as such Board in its reasonable good faith judgment
shall determine to be attributable to such Applicable Securities. The
consideration for any Applicable Securities issuable pursuant to any warrants or
other rights to subscribe for or purchase the same shall be the consideration
received by the Company for issuing such warrants or other rights plus the
lowest amount of additional consideration payable to the Company upon exercise
of such warrants or other rights. The consideration for any Applicable
Securities issuable pursuant to the terms of any convertible or exchangeable
securities shall be the consideration received by the Company for issuing such
securities, plus the lowest amount of additional consideration, if any, payable
to the Company upon the exercise of the right of conversion or exchange in such
securities. In case of the issuance at any time of any Applicable Securities in
payment or satisfaction of any dividends upon any class of stock other than
Common Stock, the Company shall be deemed to have issued such Applicable
Securities for no consideration.
(d) In computing adjustments under this Section 5.3, fractional interests in
Common Stock shall be taken into account to the nearest 1/1,000th of a share.
(e) Whenever the number of shares of Common Stock held by RB shall be adjusted
pursuant to this Section 5.3, the Company shall forthwith prepare and deliver to
RB a certificate to be executed by the chief financial officer of the Company
setting forth, in reasonable detail, the event requiring the adjustment and the
method by which such adjustment was calculated (including a description of the
basis on which the Board of Directors of the Company determined the Fair Market
Value of any evidences of indebtedness, shares of stock, other securities or
property or warrants or other subscription or purchase rights), specifying the
additional number of shares of Common Stock to which RB has become entitled.
(f) Notwithstanding anything herein to the contrary, the rights provided to RB
under this Section 5.3 shall terminate on: (i) the date that the time period for
RB to exercise the Put Option in accordance with the provisions of
Section 4.5(a) hereof expires without such exercise, or (ii) the date that
Encore pays the purchase price for the Put Option in full in accordance with the
provisions of Section 4.5(b) hereof.

 

24



--------------------------------------------------------------------------------



 



Section 5.4 Optional Redemption of RB Common Stock. The Company shall have the
option to repurchase all or any portion of the Common Stock held by RB at any
time until 5:00 p.m. E.S.T. on the 90th day following the Effective Date in
increments of $1,000,000, at a price equal to the Applicable Share Price per
share, by wire transfer of immediately available federal funds to an account
specified by RB. The Company shall exercise this option by giving at least 2
Business Day’s prior written notice to RB.
ARTICLE VI
REGISTRATION RIGHTS
Any and all Transfers of Company Capital Stock permitted pursuant to Article IV
of this Agreement shall include the Transfer of the registration rights granted
pursuant to this Article VI attached to any Registrable Securities comprising
such Company Capital Stock.
Section 6.1 Registrations.
(a) Demand Registration Rights. If at any time following one hundred eighty
(180) days after the effective date of the registration statement for the
Company’s initial public offering, the Company receives a request from a
Stockholder or group of Stockholders in the aggregate holding at least ten
percent (10%) of the then outstanding Registrable Securities (the “Registrant”)
that the Company effect the registration of Registrable Securities, and
specifying the intended method or methods of disposition thereof, then the
Company shall (i) within ten (10) Business Days after the date such request is
given by the Registrant, give notice thereof (the “Demand Notice”) to all other
Stockholders and (ii) as soon as practicable, and in any event within forty-five
(45) Business Days after the date such request is given, effect the registration
under the Securities Act of all Registrable Securities that the Registrant
requested to be registered and any additional Registrable Securities requested
to be included in such registration by any other Stockholder, as specified by
notice given by each such Stockholder to the Company within ten (10) Business
Days of the date the Demand Notice is given, and in each case, subject to the
limitations set forth in this Article VI.
(b) Piggy-Back Registrations. If the Company at any time proposes to register
any Common Stock under the Securities Act in connection with the public offering
of such securities (other than in an Excluded Registration), whether on behalf
of the Company or any Stockholder, the Company shall, at such time, promptly,
but in no event less than 20 Business Days prior to the initial filing with the
SEC of such registration statement, give each Stockholder notice of such
proposed registration, which notice shall set forth the intended method of
disposition of the securities proposed to be registered by the Company. Upon the
request of each Stockholder given within fifteen (15) Business Days after such
notice is given by the Company, the Company shall, subject to the provisions of
Section 6.2, cause to be registered all of the Registrable Securities that each
such Stockholder has requested to be included in such registration. The Company
shall have the right to terminate or withdraw any registration initiated by it
under this Section 6.1 before the effective date of such registration, whether
or not any Stockholder has elected to include Registrable Securities in such
registration. The expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 6.5.

 

25



--------------------------------------------------------------------------------



 



(c) S-3 Registrations. At any time after the Company becomes eligible to file a
registration statement on Form S-3, a Stockholder or group of Stockholders in
the aggregate holding at least ten percent (10%) of the then outstanding
Registrable Securities may request, in writing, that the Company effect the
registration on Form S-3 of Registrable Securities. Upon receipt of any request
for registration pursuant to this Section 6.1(c), the Company shall promptly
give written notice of such proposed registration to all other Stockholders.
Such Stockholders shall have the right, by giving written notice to the Company
within thirty (30) days after the Company provides its notice, to elect to have
included in such registration such of their Registrable Securities as such
Stockholders may request in such notice of election, subject in the case of an
underwritten offering to the terms of Section 6.2. Thereupon, the Company shall,
as expeditiously as possible, use its commercially reasonable efforts to effect
the registration on Form S-3 of all Registrable Securities which the Company has
been requested to so register. Notwithstanding the foregoing, no Stockholder
shall have the right to require the Company to file a Registration Statement on
Form S-3 under this Section 6.1(c) if such Stockholder was given the opportunity
to register all of such Stockholder’s Registrable Securities on a Registration
Statement filed by the Company pursuant to Section 6.1(a) above or this
Section 6.1(c) within the one hundred and twenty (120) days immediately
preceding such request and provided further that the Company may delay effecting
a registration on Form S-3 requested to be filed by a Stockholder hereunder for
a period not to exceed seventy-five (75) days if declaring such a registration
statement effective would require the preparation by the Company of financial
statements other than those required to be filed by the Company pursuant to its
quarterly and annual period reporting requirements pursuant to the Exchange Act.
(d) IF RB holds less than 10% of the then outstanding Registrable Securities, it
shall nonetheless be entitled to require registration as contemplated by (a) and
(c) above so long as it holds at least 25% of the shares of Common Stock held by
it on the date of this Agreement.
Section 6.2 Underwriting Requirements. In the case of any registration to be
effected pursuant to an underwritten public offering, the underwriter will be
selected by the Company provided that such underwriter is reasonably acceptable
to a majority in interest of Stockholders participating in such offering. In
such event, the right of any Stockholder to include such Stockholder’s
Registrable Securities in such registration shall be conditioned upon such
Stockholder’s participation in such underwriting and the inclusion of such
Stockholder’s Registrable Securities in the underwriting to the extent provided
herein. All Stockholders proposing to distribute their securities through such
underwriting shall (together with the Company as provided in Section 6.3(v))
enter into an underwriting agreement in customary form with the underwriter(s)
selected for such underwriting. Notwithstanding any other provision of this
Section 6.2, if the underwriter(s) advise(s) the Stockholders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the number of Registrable Securities that may be included in
the underwriting shall be allocated among such Stockholders in proportion (as
nearly as practicable) to the number of Registrable Securities owned by each
Stockholder or in such other proportion as shall mutually be agreed to by all
such selling Stockholders; provided, however, that the number of Registrable
Securities held by the Stockholders to be included in such underwriting shall
not be reduced unless all other securities (other than those being offered by
the Company) are first entirely excluded from the underwriting and in no event
will the number of Registrable Securities held by any Stockholder to be included
in such underwriting be reduced unless the number of Registrable Securities held
by each other Stockholder to be included in such underwriting is also
proportionately reduced.

 

26



--------------------------------------------------------------------------------



 



Section 6.3 Obligations of the Company. Whenever the Company intends to or is
required under this Article VI to effect the registration of any Registrable
Securities, the Company shall, as expeditiously as reasonably possible:
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and keep such registration statement
effective for a period of at least one hundred eighty (180) days or, if earlier,
until the distribution contemplated in the registration statement has been
completed; provided, however, that (i) such one hundred eighty (180) day period
shall be extended for a period of time equal to the period the Stockholder
refrains, at the request of an underwriter in any such offering, from selling
any securities included in such registration; and (ii) in the case of any
registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one hundred eighty (180) day period shall be extended for up to
three hundred sixty-five (365) days, if necessary, to keep the registration
statement effective until all such Registrable Securities are sold; one legal
counsel representing the holders of Registrable Securities selected in
accordance with Section 6.5 (“Legal Counsel”) shall be entitled to review and
comment on any such registration statement within a reasonable number of days
prior to its filing with the SEC;
(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement; Legal Counsel shall be entitled to review and comment on any such
amendments, supplements and prospectuses within a reasonable number of days
prior to their respective filing with the SEC;
(c) furnish to the selling Stockholders such numbers of copies of a prospectus,
including a preliminary prospectus, and a summary prospectus, as required by the
Securities Act, and such other documents as the Stockholders may reasonably
request in order to facilitate their disposition of their Registrable
Securities;
(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Stockholders; provided that the Company shall not be required to qualify
to do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act, and do
such other reasonable acts and things as may be required of it to enable such
holder to consummate the disposition in such jurisdiction of the securities
covered by such registration statement;
(e) in the event of any underwritten public offering, enter into and perform its
obligations under, and use its commercially reasonable efforts to satisfy the
conditions to the obligations under, an underwriting agreement, in usual and
customary form, with the underwriter(s) of such offering, and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities, including, but not limited to,
making appropriate members of management available for participation in
roadshows and other marketing events;

 

27



--------------------------------------------------------------------------------



 



(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
(h) promptly make available for inspection by the selling Stockholders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Stockholders, all financial and other
records, pertinent corporate documents, and properties of the Company, and cause
the Company’s officers, directors, employees, attorneys and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant, or agent, in each case, as necessary or
advisable to verify the accuracy of the information in such registration
statement and to conduct appropriate due diligence in connection therewith;
(i) notify each selling Stockholder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;
(j) furnish, at the request of any holder requesting registration of Registrable
Securities pursuant to Section 6.1(a), on the date that such Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration or, if such Registrable Securities are not being sold through
underwriters, on the date that the registration statement with respect to such
shares becomes effective, (1) an opinion, dated such date, of the independent
counsel representing the Company for the purposes of such registration,
addressed to the underwriters, if any, and if such securities are not being sold
through underwriters, then to the holders making such request, stating that such
registration statement has become effective under the Securities Act and that
(i) to the best knowledge of such counsel, no stop order suspending the
effectiveness thereof has been issued and no proceedings for that purpose have
been instituted or are pending or contemplated under the Securities Act,
(ii) the registration statement, the related prospectus, and each amendment or
supplement thereto, comply as to form in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the SEC thereunder (except that such counsel need express no opinion as to
financial statements contained therein), (iii) the descriptions in the
registration statement or the prospectus, or any amendment or supplement
thereto, of all legal matters and contracts and other legal documents or
instruments are accurate and

 

28



--------------------------------------------------------------------------------



 



fairly present the information required to be shown, and (iv) such counsel does
not know of any legal or governmental proceedings, pending or contemplated,
required to be described in the registration statement or prospectus, or any
amendment or supplement thereto, which are not described as required, nor of any
contracts or documents or instruments of a character required to be described in
the registration statement or prospectus, or any amendment or supplement
thereto, or to be filed as exhibits to the registration statement which are not
described and filed or incorporated by reference as required; such counsel shall
also confirm that he has no reason to believe that either the registration
statement or the prospectus, or any amendment or supplement thereto (other than
financial material as to which such counsel need make no statement) contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which made, not misleading; and (2) a letter dated such
date, from the independent certified public accountants of the Company,
addressed to the underwriters, if any, and if such securities are not being sold
through underwriters, then to the holder making such request and, if such
accountants refuse to deliver such letter to such holder, then to the Company
stating that they are independent certified public accountants within the
meaning of the Securities Act and that, in the opinion of such accountants, the
financial statements and other financial data of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereto, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act. Such opinion of counsel shall
additionally cover such other legal matters with respect to the registration in
respect of which such opinion is being given as such holders of Registrable
Securities may reasonably request. Such letter from the independent certified
public accountants shall additionally cover such other financial matters
(including information as to the period ending not more than 5 Business Days
prior to the date of such letter) with respect to the registration in respect of
which such letter is being given as the holders holding a majority of the
Registrable Securities being so registered may reasonably request;
(k) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable, but not later than 18 months after the effective date of
the registration statement, an earnings statement covering the period of at
least 12 months beginning with the first full month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act; and
(l) after such registration statement becomes effective, notify each selling
Stockholder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
Section 6.4 Obligation to Furnish Information. It shall be a condition precedent
to the obligations of the Company to take any action pursuant to this Article VI
with respect to the Registrable Securities of any selling Stockholder that such
Stockholder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as is reasonably required to effect the registration of such
Stockholder’s Registrable Securities.

 

29



--------------------------------------------------------------------------------



 



Section 6.5 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Article VI, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
selling Stockholders (selected by those holding a majority of the securities
being registered), expenses of any special audits incident to or required by any
such registration and expenses of complying with securities or blue sky laws,
shall be borne and paid by the Company. All Selling Expenses relating to
Registrable Securities registered pursuant to this Article VI shall be borne and
paid by the Stockholders pro rata on the basis of the number of Registrable
Securities registered on their behalf.
Section 6.6 “Market Stand-off” Agreement. Each Stockholder hereby agrees that it
will not, without the prior written consent of the managing underwriter, during
the period commencing on the date of the final prospectus relating to any
underwritten public offering of shares of Common Stock, and ending on the date
specified by the Company and the managing underwriter for such offering (such
period not to exceed one hundred eighty (180) days, which period may be extended
upon the request of the underwriter for an additional period of up to fifteen
(15) days if the Company issues or proposes to issue an earnings or other public
release within fifteen (15) days of the expiration of the 180-day lockup
period), (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right, or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any shares of Company Capital Stock held immediately before the
effective date of the registration statement for such offering or (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of such securities, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of shares of Company Capital Stock or other securities, in cash, or
otherwise. The foregoing provisions of this Section 6.6 shall apply to any
underwritten public offering conducted by the Company, shall not apply to the
sale of any shares to an underwriter pursuant to an underwriting agreement, and
shall be applicable to the Stockholders only if all Stockholders individually
owning more than five percent (5%) of the outstanding shares of the Company
Capital Stock or who are directors or executive officers of the Company are
subject to the same restrictions. Each Stockholder further agrees to execute
such agreements as may be reasonably requested by the underwriters in connection
with such registration that are consistent with this Section 6.6 or that are
necessary to give further effect thereto.
Section 6.7 Indemnification and Contribution. (a) In the event of any
registration of any of Registrable Securities under the Securities Act pursuant
to this Article VI, the Company shall indemnify and hold harmless the holder of
such Registrable Securities, such holder’s directors and officers, and each
other Person (including each underwriter) who participated in the offering of
such Registrable Securities and each other Person, if any, who controls such
holder or such participating Person within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
such holder or any such director or officer or participating Person or
controlling Person may become subject under the Securities Act or any other
statute or at common law, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any alleged
untrue statement of any material fact contained, on the effective date thereof,
in any registration

 

30



--------------------------------------------------------------------------------



 



statement under which such securities were registered under the Securities Act,
any preliminary prospectus or final prospectus contained therein, any
free-writing prospectus, or any amendment or supplement thereto, or (ii) any
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and shall reimburse
such holder or such director, officer or participating Person or controlling
Person for any legal or any other expenses reasonably incurred by such holder or
such director, officer or participating Person or controlling Person in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any alleged untrue statement or alleged omission
made in such registration statement, preliminary prospectus, prospectus or
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such holder specifically for use
therein. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such holder or such director, officer or
participating Person or controlling Person, and shall survive the transfer of
such securities by such holder.
(b) Each holder of any Registrable Securities agrees to indemnify and hold
harmless the Company, its directors and officers and each other person, if any,
who controls the Company within the meaning of the Securities Act against any
losses, claims, damages or liabilities, joint or several, to which the Company
or any such director or officer or any such Person may become subject under the
Securities Act or any other statute or at common law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon information in writing provided to the Company by such holder of
such Registrable Securities contained, on the effective date thereof, in any
registration statement under which securities were registered under the
Securities Act at the request of such holder, any preliminary prospectus or
final prospectus contained therein, any free-writing prospectus, or any
amendment or supplement thereto.
(c) If the indemnification provided for in this Section 6.7 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

 

31



--------------------------------------------------------------------------------



 



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.7(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
The benefits afforded by this Section 6.7 shall be in addition to, not in lieu
of, those in any relevant underwriting agreement.
Section 6.8 Termination of Registration Rights. The right of any Stockholder to
request inclusion of Registrable Securities in any registration pursuant to this
Article VI shall terminate when all of such Stockholder’s Registrable Securities
can be sold without restriction under SEC Rule 144 within any ninety (90) day
period.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Each Stockholder makes the following representations and warranties as of the
date hereof, with respect to itself only (and not with respect to any other
Stockholder), to and for the benefit of the Company:
(a) Organization; Authority. If the Stockholder is not a natural person, then it
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. If the Stockholder is a natural Person, then it
has the legal capacity to enter into, and to be bound by, this Agreement. The
Stockholder has the requisite authority to enter into and perform its
obligations under this Agreement.
(b) Due Authorization; Binding Agreement. The execution, delivery and
performance of this Agreement by the Stockholder has been duly and validly
authorized by all necessary action of the Stockholder. This Agreement has been
duly executed and delivered by the Stockholder, or an authorized representative
of the Stockholder, and assuming the due authorization, execution and delivery
by the other parties hereto, constitutes the legally valid and binding
obligations of such Stockholder, enforceable against such Stockholder in
accordance with its terms; subject, however, as to enforcement only, to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws at the time in effect affecting the enforceability of the rights of
creditors generally and general principles of equity (regardless of whether
considered in a proceeding at law or in equity). The execution, delivery and
performance of this Agreement by such Stockholder will not violate, or
constitute a breach or default (whether upon lapse of time and/or the occurrence
of any act or event or otherwise) under, the organizational documents of such
Stockholder or any Applicable Law.

 

32



--------------------------------------------------------------------------------



 



(c) Legal Proceedings. There is no litigation, arbitration or governmental
investigation or proceeding pending or, to the knowledge of such Stockholder,
threatened against or affecting such Stockholder that individually or when
aggregated with one or more other such litigations, arbitrations or governmental
investigations or proceedings has or might reasonably be expected to have a
material adverse effect on such Stockholder’s ability to execute, deliver and
perform this Agreement.
(d) Consents and Approvals. No consent, waiver, approval or authorization of, or
filing, registration or qualification with, or notice to, any Governmental
Authority is required to be made, obtained or given by the Stockholder in
connection with the execution, delivery or performance of this Agreement that
has not been so made, obtained or given.
ARTICLE VIII
GENERAL PROVISIONS
Section 8.1 Amendment and Waiver. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of (i)  EI and (ii) RB, or their permitted assigns. The
Company shall give prompt notice of any amendment or waiver hereunder to any
party hereto whose consent was not required and that did not consent in writing
to such amendment or waiver. Any amendment or waiver effected in accordance with
this Section 8.1 shall be binding on all parties hereto, regardless of whether
any such party has consented thereto. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.
Section 8.2 Successors. This Agreement and all of the terms and provisions
hereof shall be binding upon and shall inure to the benefit of all Stockholders,
and their legal representatives, heirs and successors and permitted assigns.
Section 8.3 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in conformity with the laws of the State of Delaware without regard to
any conflict of laws thereof. Any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the Chancery Court of the State of
Delaware (or if the Chancery Court does not have jurisdiction, any other state
or federal court within the State of Delaware), and each of the parties hereby
irrevocably agrees to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any such action or proceeding may be
served on any party anywhere in the world, whether within or without the State
of Delaware.
Section 8.4 Waiver of Jury Trial. To the fullest extent permitted by law, each
Stockholder hereby waives trial by jury in any action, proceeding or
counterclaim brought by a Stockholder or the Company with respect to any matter
whatsoever arising out of or in any way connected with this Agreement, or the
enforcement of any remedy under any statute with respect thereto.

 

33



--------------------------------------------------------------------------------



 



Section 8.5 Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile signature (including in Adobe Acrobat format) and in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
Section 8.6 Construction of Agreement. As used herein, the singular shall be
deemed to include the plural, and the plural shall be deemed to include the
singular, and all pronouns shall include the masculine, feminine and neuter,
whenever the context and facts require such construction. The headings,
captions, titles and subtitles herein are inserted for convenience of reference
only and are to be ignored in any construction of the provisions hereof.
Section 8.7 Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given
when: (i) delivered by hand to the party to be notified; (ii) when sent by
electronic mail or facsimile with confirmation of transmission by the
transmitting equipment, (iii) three (3) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iv) one (1) Business Day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on the Signature Page hereto,
or to the principal office of the Company and to the attention of the Chief
Executive Officer, in the case of the Company, or to such electronic mail
address, facsimile number, or address as subsequently modified by written notice
given in accordance with this Section 8.7.
Section 8.8 Severability. In case any one or more of the provisions contained in
this Agreement is for any reason held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.
Section 8.9 Aggregation of Stock. All shares of Registrable Securities held or
acquired by Affiliates of Stockholders shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement and
such Affiliated persons may apportion such rights as among themselves in any
manner they deem appropriate.
Section 8.10 Entire Agreement. This Agreement (including any Schedules and
Exhibits hereto) the License and the Certificate constitute the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled.

 

34



--------------------------------------------------------------------------------



 



Section 8.11 Assurances. Each of the Stockholders shall hereafter execute and
deliver such further instruments and do such further acts and things as may be
required or useful to carry out the intent and purpose of this Agreement and as
are not inconsistent with the terms hereof.
Section 8.12 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of each party bound hereby, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever (including, without limitation, third party
beneficiary rights) under or by reason of this Agreement or by Applicable Law.
Nothing in this Agreement is intended to relieve or discharge the obligation of
any third person to (or to confer any right of subrogation or action over
against) any party to this Agreement.
Section 8.13 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.
[Remainder of Page Intentionally Left Blank]

 

35



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed effective as of the date and year first above
written.

            THE RUSS COMPANIES, INC.
      By:   /s/ Richard Snow         Name:   Richard Snow        Title:  
President        Address for Notices:

111 Cloverleaf Drive
Winston-Salem, NC 27103
Attention: Richard Snow, CEO
Fax no.: 858-485-1233

RUSS BERRIE AND COMPANY, INC.
      By:   /s/ Bruce G. Crain         Name:   Bruce G. Crain        Title:  
President and Chief Executive Officer        Address for Notices:

111 Bauer Drive
Oakland, New Jersey 07436
Attention: Marc S. Goldfarb,
SVP and General Counsel
Fax no.: 201-405-7377

ENCORE INVESTORS II, INC.
      By:   /s/ Richard Snow         Name:   Richard Snow        Title:  
President        Address for Notices:

111 Cloverleaf Drive
Winston-Salem, NC 27103
Attention: Richard Snow, CEO
Fax no.: 858-485-1233  

Stockholders Agreement

 

36



--------------------------------------------------------------------------------



 



SCHEDULE A
THE RUSS COMPANIES, INC.
LIST OF STOCKHOLDERS

              Number of shares of Company   Name and Address of Stockholders  
Capital Stock  
 
       
Encore Investors II, Inc.
    801  
Russ Berrie and Company, Inc.
    199  

 

